Citation Nr: 0726165	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right ankle sprain (previously rated as 
chronic right ankle pain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.

In an October 2004 statement in support of his claim, the 
veteran's representative indicated that the veteran wished to 
withdraw his appeal involving an increased rating for his 
chronic right knee pain. Therefore, VA considers the issue 
withdrawn. 38 C.F.R. § 20.204 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in May 2004, the veteran indicated that he wanted a 
hearing before a Veterans Law Judge at a local VA office.  
The veteran's request for a hearing was confirmed within a 
statement from the veteran's representative in April 2005.  
However, it does not appear that the RO scheduled a hearing 
or that the veteran requested his hearing to be withdrawn.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a local hearing for 
the veteran before a Veterans Law Judge in 
the order that the request was received.  
Once VA affords the requested hearing, or 
in the event that he withdraws his hearing 
request or fails to appear, the RO should 
return the case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



